Citation Nr: 0915181	
Decision Date: 04/23/09    Archive Date: 04/29/09	

DOCKET NO.  06-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefits sought.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not present in 
service or shown to be present within the first year 
following service discharge.  Any currently diagnosed chronic 
acquired psychiatric disorder is not etiologically related to 
the Veteran's active service.  


CONCLUSION OF LAW

The Veteran does not have a chronic acquired psychiatric 
disability that was incurred in or aggravated by active 
service, nor may the incurrence or aggravation of a psychosis 
during such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide in accordance 
with provisions of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duty to notify and assist in 
the development of his claim with regard to this matter by 
letters dated in September 2004 and December 2004. These 
letters informed him of the evidence necessary to 
substantiate his claim, the evidence that VA was responsible 
for obtaining, and the evidence he was responsible for 
providing.  

The Veteran was not provided a separate letter informing him 
of the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be 
granted.  The Board must presume this error to be 
prejudicial, and VA bears the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 Fed. 3d 881 (Fed. 
Cir. 2007) (recognizing that VCAA notice errors are reviewed 
under the prejudicial error rule in noting that "all VCAA 
notice errors are presumed prejudicial and...VA has the burden 
of rebutting this presumption"); See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), reversed on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

An error is prejudicial when it affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects "the essential fairness of the [adjudication]."  
Mayfield, supra, at 116; accord Sanders, supra.  "The key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.  
Nonprejudicial error may be proven by a showing that the 
purpose of VCAA notice was not frustrated, by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the defective notice what was 
needed, or; (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, supra; accorded Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to a veteran resulted in defective VCAA 
notice when the Veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  

In the instant case, while the RO did not provide the Veteran 
a separate letter regarding disability ratings and assignment 
of effective dates, this error is essentially harmless and in 
no way results in any prejudicial error to the Veteran.  The 
claim is being denied and therefore the questions of a 
disability rating to be assigned and an effective date are 
rendered moot.  The Board finds that the Veteran was 
effectively informed to submit all evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the means by which he was 
to obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (the Secretary shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim).  This duty includes assisting the 
Veteran in obtaining records and providing medical 
examinations, or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (setting forth the Secretary's various duties to the 
claimant).  

A review of the record reveals that the Veteran did in fact 
receive an official examination in April 2006 with regard to 
his psychiatric status.  The examination report is 
comprehensive in nature and reveals a specific reference by 
the examiner that a review of the entire claims file was 
conducted.  The Veteran's accredited representative expressed 
his unhappiness with the report of examination, but the 
undersigned has reviewed the report of examination and finds 
that it is thorough in nature and gives no indication of any 
bias such that another examination is in order.  

Also, the representative has asked that additional attempts 
be made to obtain the report of the Veteran's entrance 
examination onto active service.  The Board regrets that not 
all the service treatment records are apparently available.  
However, the most important treatment record, that being the 
report of separation examination, is available and has been 
thoroughly reviewed.  Other service treatment records, 
including a discharge summary pertaining to hospitalization 
of the Veteran at a service department facility in 
April 2002, are of record.  Also of record is the report of 
service department outpatient consultation of the Veteran on 
one occasion in August 2001.  The record shows an attempt was 
made in December 2004 to obtain additional service medical 
records, but it was indicated there none were available at 
the "RMC."  

It is also noted that in January 2008, there was an 
indication that the Veteran had made another appointment 
"with my counsel for another opinion.  I will present new 
evidence within (10) ten days for my PTSD."  No additional 
evidence has been associated with the claims folder.  

The Veteran was scheduled for a personal hearing with a 
Veterans Law Judge at the Seattle RO in February 2008.  A 
February 2008 report of contact includes a notation that "due 
to unknown medical reasons I cannot be there."  Information 
of record reveals that the Veteran's local representative 
called to ask if he was coming to the hearing.  According to 
the representative, the Veteran advised that he could not 
come because he was "babysitting."  It was stated the Veteran 
provided no assurances that he would appear in the future.  

In view of the foregoing, the Board finds that the evidence 
of record is more than sufficient to resolve the appeal at 
this time, and VA has no duty to notify or assist the 
Veteran.  The Veteran has suffered no prejudice that would 
warrant a remand for further development, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 383 (1993).  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for a psychosis if the 
Veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on 
what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

A review of the Veteran's available service treatment records 
indicate that when he was seen on one occasion in August 2001 
apparently for complaints of shortness of breath while 
running, no reference was made to psychiatric complaints or 
findings.  Of record is a discharge report from a service 
department medical center showing the Veteran was 
hospitalized for about nine days in April 2002 with an 
admitting diagnosis of adjustment disorder with mixed anxiety 
and depression.  During hospitalization, psychological 
testing reportedly showed adjustment problems and antisocial 
traits.  He received supportive therapy.  At the time of 
discharge the Axis I diagnosis was rule out substance-induced 
delirium.  Notation was also made of generalized anxiety 
disorder and alcohol abuse.  An Axis II diagnosis was made of 
antisocial traits.  

Also of record is the report of separation examination on 
May 29, 2002.  Psychiatric status was recorded as normal.  No 
reference to or mention was made of psychiatric complaints.  

The post service records include the report of a VA 
outpatient visit in February 2003.  The Veteran was seen for 
refill of Paxil.  It was noted he had depression and a 
prescription from the military for his Paxil.  An assessment 
was made of depression.  

Also of record is the report of a March 2003 VA mental health 
consultation note.  The Veteran was again seen for refill of 
his medications.  The Veteran stated that after the 
hospitalization in April 2002 he was discharged "after two 
months on details."  He stated that while in the hospital in 
April 2002, he was in a locked ward.  

Reference was made to a history of drinking prior to service 
and having difficulty with family.  He was given an Axis I 
diagnosis of adjustment disorder with disturbance of mood, 
much improved.  Also diagnosed was alcohol dependence, in 
remission; and marijuana dependence, in remission.  

Of record is a March 8, 2004 VA mental health outpatient 
visit at which time the Veteran was seen requesting 
medication renewal.  Following evaluation, a diagnosis was 
made of depressive disorder.  

Also of record is an outpatient visit dated March 31, 2004.  
At that time the Veteran was seen for follow up for anxiety 
and possible medication management.  The Veteran stated that 
his anxiety was greatly reduced.  He attributed this to his 
medications.  He stated that he believed the root of a lot of 
his anxiety was due to his maternal grandmother's current 
illness.  He also indicated that he father died the previous 
year and he was still dealing with grief from that.  He was 
given an Axis I diagnosis of "depressive disorder, 
generalized anxiety disorder, bereavement."  

Of record are statements dated from sisters of the Veteran.  
One communication was dated in October 2004 and the other in 
February 2005.  They were to the combined effect that the 
Veteran was a changed person on his return from military 
service.  

The Veteran was accorded an official psychiatric examination 
in April 2006.  The Veteran stated that he had a degree of 
dysphoria in the past, but after he completed basic training, 
his depression got much worse.  Among other things, the 
Veteran stated at present he heard voices that came from 
speakers in the wall.  He also detected whispers at home and 
sometimes in other places.  These experiences had been more 
noticeable in the past six months.  However, he indicated 
that he also had auditory hallucinations while in the 
military.  He stated that while in service he had no 
disciplinary infractions.  He reported "anxiety as an 
adjustment problem" while in the military.  He acknowledged 
that while in the military he drank alcohol excessively.  He 
gave no reason as to why he started drinking, but stated that 
he was no longer using alcohol.  

The claims file was reviewed, and the examiner stated that 
this included the reports of post service medical evidence 
dated in 2003 and 2004.  

Following examination the examiner stated "it does not appear 
likely that the patient's symptoms of depression and anxiety 
are related to his military service.  The claimant's claimed 
conditions of depression and anxiety appear to be 
manifestation of a more malignant underlying process, i.e., a 
schizophrenic psychosis."  

The Axis I diagnosis was schizophrenia, undifferentiated 
type.  There was no Axis II diagnosis.  

Based on the foregoing, the Board finds that there is a 
preponderance of evidence against the claim for service 
connection for a chronic acquired psychiatric disorder.  The 
Board notes that a factor for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the claimant's history, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The undersigned is persuaded by the 
opinion of the physician who examined the Veteran in 
April 2006.  That physician had access to the entire claims 
folder and made specific reference to key items he considered 
in his review of the file, including the April 2002 service 
department hospital record.  It was his opinion that it "does 
not appear likely" that the Veteran's symptoms of depression 
and anxiety were related to his active service.  The examiner 
did not identify any psychiatric disorder related to the 
Veteran's military service.  There is no medical opinion of 
evidence to the contrary.  

The Board notes that the Veteran and his sisters are not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his current 
psychiatric symptomatology is related to his problems in 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  This is not a case in which the Veteran, his 
sisters, and his representative's lay beliefs alone can serve 
to establish a causal connection between any current claimed 
psychiatric disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown,5 Vet. App. 211 (1993).  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include depressive disorder with anxiety 
reaction, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


